DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-8 and 12-14 are pending and have been examined in this Office Action.  Claims 9-11 have been canceled since the last Office Action.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Esposito on 02/17/2022.
The application has been amended as follows: 
In claims 3, 6, and 7, “a discrete element” is changed to “the discrete element” in lines 4, 2, and 2, respectively.  
In claim 3, line 6, “a quality measure for the discrete element” is changed to “the 
In claim 3, line 9, “the quality measure for the discrete element” is changed to “the quality measure
In claim 14, line 1 is changed to “A device for autonomous driving of a vehicle on a roadway in a direction of travel,”.  

Allowable Subject Matter
Claims 1-8 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, taken alone or in combination, teach selecting a smallest minimal value from a multiplicity of minimal values, which are dependent on different parameters defining different properties of a bending strip or discrete element of the bending strip in dependence on acceleration or deceleration behavior of a vehicle and determining the trajectory of the vehicle based on the selected parameter corresponding to the smallest minimal value, along with the other limitations of the independent claims.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/David P. Merlino/           Primary Examiner, Art Unit 3669